The bill herein was filed to foreclose two mortgages, securing the payment of two notes. The mortgages and notes were executed by defendant Blanche M. Cowles to defendant Theodore Beeker. The notes, after maturity, were indorsed and the mortgages assigned, by the mortgagee, and defendant Elizabeth H. Beeker, his wife, to plaintiff. The bill was taken as confessed by Mr. and Mrs. Beeker. At the hearing it developed that the mortgagor had no title subject to foreclosure and *Page 273 
the court entered a personal decree on the notes against the mortgagor and the mortgagee and his wife. No appeal was taken. After time for taking an appeal had expired the mortgagee and his wife petitioned the court to grant a rehearing. The petition was denied as to Mr. Beeker and the decree amended to the discharge of his wife. From that denial and the amended decree, Mr. Beeker took an appeal. We denied the motion of plaintiff to dismiss the appeal.
It now appears, from the record before us, that the motion should have been granted. The first decree against Mr. Beeker stands unmodified, and his appeal brings no different decree before us for review, and, as there was no appeal from that decree, we have nothing to determine. The motion for a rehearing, denial thereof as to Mr. Beeker, and modification of the unappealed decree as to Mrs. Beeker did not operate to extend the time of appeal from the first decree, or open the same for review. Potaschnik v. Kaimola, 216 Mich. 406.
Finding nothing to review, we now dismiss the appeal, with costs against Mr. Beeker.
NORTH, C.J., and FEAD, FELLOWS, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 274